Writ of Mandamus is DENIED; Opinion Filed August 28, 2013.




                                       S    In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                    No. 05-13-01145-CV

   IN RE JACKSON FULGHAM, D/B/A COMMERCE STREET PARTNERS, Relator

                Original Proceeding from the 160th Judicial District Court
                                  Dallas County, Texas
                             Trial Court Cause No. 11-08353

                            MEMORANDUM OPINION
                         Before Justices FitzGerald, Lang, and Myers
                                  Opinion by Justice Myers
       Relator contends the trial judge erred in granting partial summary judgment. The facts

and issues are well known to the parties, so we need not recount them herein. Based on the

record before us, we conclude relator has not shown he is entitled to the relief requested. See

TEX. R. APP. P. 52.8(a); Walker v. Packer, 827 S.W.2d 833, 839-40 (Tex. 1992) (orig.

proceeding). Accordingly, we DENY relator’s petition for writ of mandamus and motion for

emergency relief.




                                                 /Lana Myers/
                                                 LANA MYERS
                                                 JUSTICE

131145F.P05